Cooley, J.
The defendant was convicted of the larceny of a pocket-book from the. person of the prosecuting witness. The only error assigned is that the Recorder refused to instruct the jury that there was no evidence warranting a conviction.
The evidence of the prosecuting witness was that while standing with her daughter in front of a store on Woodward avenue, Detroit, she felt some one taking 'her pocket-book from her pocket; that she turned about and saw the defendant running away; that she followed him up with an outcry, and accused him of stealing her pocket-book ; that he was caught, and denied taking the pocket-book, but thrust upon her another pocket-book which he said was hers, and also upon her daughter a ten-dollar bill, and ran off. He was s5on arrested, and put on trial for larceny.
The Recorder committed no error in submitting the case to the jury. There was not only evidence tending to show guilt, but it was very cogent.
The conviction is affirmed.
The other Justices concurred.